Citation Nr: 0718739	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
osteopenia and chondromalacia, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for right knee 
osteopenia and chondromalacia, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for low back 
syndrome with degenerative disc disease, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1977 to March 1992.

Service connection is also in effect for depression with 
history of substance abuse (in remission) rated as 30 percent 
disabling; and status post excision of lipomas, scars, rated 
as noncompensably disabling. 

Service connection has been denied for various disabilities 
including post-traumatic stress disorder (PTSD), hearing loss 
and tinnitus, and an eye disorder involving a left orbital 
blow-out fracture.  During the course of the current appeal, 
questions have arisen with regard to some of these to include 
entitlement to benefits pursuant to 38 C.F.R.§ 4.29.  
However, these have not been perfected as part of the current 
appeal.

The veteran provided testimony before the undersigned at a 
videoconferenced hearing in February 2007, a transcript of 
which is of record.  At the time of the hearing, the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  Tr. at 7.  This is not part of the 
current appeal but should be addressed by the AMC/VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The most recent VA orthopedic examination was undertaken in 
October 2003.  At that time, the veteran said that he had not 
worked in the past couple of months in his usual job as a 
service staffer for a heating and ventilation firm.  The 
examiner noted the presence of marked medical and lateral 
instability of the left knee and opined that an arthroscopic 
procedure most certainly would have been planned to assess 
the presence or absence of damage to supporting structures.  
The veteran said that he had worn braces on both knees in the 
remote past and that surgery was planned for his left knee.  
He reported problems when kneeling or walking downhill, or on 
exposure to cold weather, particularly on the left side.  

Extensive recent VA treatment records are in the file, but 
most are related to mental health issues rather than the 
orthopedic problems involved in this appeal.  The limited 
pertinent VA outpatient entries show several instances of 
complaints of knee pain and low back pain especially in damp 
weather.  He had limitations of motion and swelling, and a 
more recent notation referred to arthralgias in knees and low 
back for which the veteran was taking Naproxen.

The veteran has testified that he has not worked for the past 
2 years because of his disabilities.  Tr. at 3-4, 7.  He 
states that his knees and back problems have become worse and 
he sometimes goes to the gym to use the hot tub and sauna 
there to relieve the pain.  Tr. at 3, 4, 6.  He has his own 
brace for his knees.  Tr. at 4.  He testified that a VA 
physician had recommended surgery for both knees in 2005 
because they had deteriorated.  Tr. at 7.  He described 
instability in his knees and knee and back pain, and the 
inability to walk or run.  Tr. at 10.  He often used a 
heating pad at home, had motion limitations and could not 
bend the knees.  Tr. at 10.  He indicated he was not 
receiving Social Security Administration (SSA) benefits.  Tr. 
at 11.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board finds that since the veteran alleges that his 
disabilities have increased since last examined by VA in 
2003, and there appears to be additional evidence potentially 
available, further development of the evidence might well be 
helpful in resolving the current claim and certainly could be 
to the veteran's benefit.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected knee and back disabilities 
since January 2007.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be scheduled for a 
VA examination to determine the extent of 
the residuals of his bilateral knee 
problems and back disability.  All 
necessary testing should be undertaken 
including X-rays of all pertinent areas.  

The examiner should review the aggregate 
evidence of record including the 
potential for surgical intervention in 
both knees, addressing any limitation of 
motions and any objective evidence of 
pain; and assess the extent of any 
functional limitations of both knees and 
back, to include locking, instability and 
sensory changes, limitations, deformity 
or ankylosis, and abnormal motions.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The complete 
examination findings and a discussion of 
the rationale for any opinion expressed 
should be clearly set forth in the 
examination report.

3.  The case should then be reviewed by 
VARO/AMC to include all pertinent 
regulations and schedular and 
extraschedular alternatives for rating 
both knee and back disabilities.  If the 
decision remains unsatisfactory, a SSOC 
should be issued and the veteran and his 
representative should be provided a 
reasonable opportunity to respond.  The 
case should be returned to the Board for 
further appellate review.  The veteran 
need do nothing until so notified.  

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


